Exhibit 10.1 CREDIT AGREEMENT dated as of October 24, 2012 by and among PATRICK INDUSTRIES, INC., as Borrower, the Lenders referred to herein, as Lenders, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Swingline Lender and Issuing Lender TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 1 Definitions 1 Other Definitions and Provisions 31 Accounting Terms 31 UCC Terms 31 Rounding 32 References to Agreement and Laws 32 Times of Day 32 Letter of Credit Amounts 32 Guaranty Obligations 32 Covenant Compliance Generally 32 ARTICLE II REVOLVING CREDIT FACILITY 33 Revolving Credit Loans 33 Swingline Loans 33 Procedure for Advances of Revolving Credit Loans and Swingline Loans 35 Repayment and Prepayment of Revolving Credit and Swingline Loans 35 Reductions of the Revolving Credit Commitment and Prepayments 37 Termination of Revolving Credit Facility 38 ARTICLE III LETTER OF CREDIT FACILITY 39 L/C Commitment 39 Procedure for Issuance of Letters of Credit 39 Commissions and Other Charges 40 L/C Participations 40 Reimbursement Obligation of the Borrower 41 Obligations Absolute 42 Effect of Letter of Credit Application 42 ARTICLE IV [RESERVED] 43 ARTICLE V GENERAL LOAN PROVISIONS 43 Interest 43 Notice and Manner of Conversion or Continuation of Loans 45 Fees 45 Manner of Payment 45 Evidence of Indebtedness 46 Adjustments 47 Obligations of Lenders 47 Changed Circumstances 48 TABLE OF CONTENTS (continued) Section Page Indemnity 49 Increased Costs 49 Taxes 51 Mitigation Obligations; Replacement of Lenders 54 Incremental Revolving Credit Increases 55 Defaulting Lenders 58 ARTICLE VI CONDITIONS OF CLOSING AND BORROWING 60 Conditions to Closing and Initial Extensions of Credit 60 Conditions to All Extensions of Credit 65 ARTICLE VII REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES 65 Organization; Power; Qualification 66 Ownership 66 Authorization Enforceability 66 Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc. 66 Compliance with Law; Governmental Approvals 67 Tax Returns and Payments 67 Intellectual Property Matters 67 Environmental Matters 68 Employee Benefit Matters 69 Margin Stock 70 Government Regulation 70 [Reserved] 70 Employee Relations 70 [Reserved] 71 Financial Statements 71 No Material Adverse Change 71 Solvency 71 Titles to Properties 71 Litigation 71 Absence of Defaults 71 [Reserved] 71 Investment Bankers’ and Similar Fees 71 Disclosure 71 ARTICLE VIII AFFIRMATIVE COVENANTS 72 Financial Statements and Budgets 72 Certificates; Other Reports 73 Notice of Litigation and Other Matters 75 Preservation of Corporate Existence and Related Matters 76 Maintenance of Property and Licenses 76 -ii- TABLE OF CONTENTS (continued) Section Page Insurance 77 Accounting Methods and Financial Records 77 Payment of Taxes and Other Obligations 77 Compliance with Laws and Approvals 77 Environmental Laws 78 Compliance with ERISA 78 Compliance with Agreements 78 Visits and Inspections 79 Additional Subsidiaries and Real Property 79 [Reserved] 80 Use of Proceeds 80 [Reserved] 80 [Reserved] 80 [Reserved] 80 Further Assurances 80 Post Closing Matters 81 ARTICLE IX NEGATIVE COVENANTS 81 Indebtedness 81 Liens 83 Investments 85 Fundamental Changes 86 Asset Dispositions 87 Restricted Payments 88 Transactions with Affiliates 88 Accounting Changes; Organizational Documents 89 Payments and Modifications of Subordinated Indebtedness 89 No Further Negative Pledges; Restrictive Agreements 90 Nature of Business 91 [Reserved] 91 Sale Leasebacks 91 [Reserved] 91 Financial Covenants 91 [Reserved] 91 Disposal of Subsidiary Interests 91 ARTICLE X DEFAULT AND REMEDIES 92 Events of Default 92 Remedies 94 Rights and Remedies Cumulative; Non-Waiver; etc. 95 Crediting of Payments and Proceeds 95 Administrative Agent May File Proofs of Claim 96 Credit Bidding 97 -iii- TABLE OF CONTENTS (continued) Section Page ARTICLE XI THE ADMINISTRATIVE AGENT 97 Appointment and Authority 97 Rights as a Lender 98 Exculpatory Provisions 98 Reliance by the Administrative Agent 99 Delegation of Duties 99 Resignation of Administrative Agent 99 Non-Reliance on Administrative Agent and Other Lenders No Other Duties, etc. Collateral and Guaranty Matters Secured Hedge Agreements and Secured Cash Management Agreements ARTICLE XII MISCELLANEOUS Notices Amendments, Waivers and Consents Expenses; Indemnity Right of Set Off Governing Law; Jurisdiction, Etc. Waiver of Jury Trial Reversal of Payments Injunctive Relief Accounting Matters Successors and Assigns; Participations Confidentiality Performance of Duties All Powers Coupled with Interest Survival Titles and Captions Severability of Provisions Counterparts; Integration; Effectiveness; Electronic Execution Term of Agreement USA PATRIOT Act Independent Effect of Covenants [Reserved] Inconsistencies with Other Documents -iv- EXHIBITS Exhibit A-1
